Citation Nr: 0013989	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for mitral valve 
prolapse, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1990 to August 
1990 and from November 1990 to July 1991.  He served in the 
Persian Gulf in support of Operation Desert Storm.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for PTSD 
and an evaluation in excess of 10 percent disabling was 
denied for mitral valve prolapse.  


REMAND

Having reviewed the record, the Board is of the opinion that 
the instant claims must be remanded to the RO for the purpose 
of further evidentiary development and in order to ensure 
compliance with due process considerations.  

With regard to the claim for service connection for PTSD, the 
record includes additional evidence which was submitted by 
the veteran at the time of his February 2000 hearing before 
the undersigned.  The veteran's representative expressly 
declined to waive review of this additional evidence by the 
agency of original jurisdiction in the first instance.  As 
such, due process requires that this issue be returned to the 
RO for review of the additional evidence along with the 
preparation of an appropriate Supplemental Statement of the 
Case in accordance with 38 C.F.R. § 20.1304(c) (1999).   

With regard to the claim for an evaluation in excess of 10 
percent for mitral valve prolapse, the record includes the 
report of a March 1999 treadmill test; however, the veteran 
contends that the findings of this test refer to another 
patient as he is not a "41 year old man with a history of 
atypical angina and mitral valve prolapse referred for 
evaluation of coronary artery disease," as the examination 
report so states.  In light of the fact that the veteran was 
only 29 years old on the date of the test, it appears that 
the examination report is referring to another patient.  On 
remand, the veteran will be afforded a VA cardiovascular 
examination.  The RO will also have the opportunity to obtain 
recent treatment records from the VA medical facility in the 
District of Columbia, where the veteran claims to have 
received treatment in 1999, as well as additional records 
from the Baltimore VA facility.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should request copies of the 
veteran's pertinent medical records from 
the VAMC in Baltimore, Maryland, for the 
period of 1997 to the present time, as 
well as copies of pertinent medical 
records from the VAMC in the District of 
Columbia, from 1998 until the present 
time.  All documentation associated with 
the requests for such records, to include 
a positive or negative reply, should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a cardiovascular examination by a VA 
physician, to include all special 
tests/studies as indicated.  All 
objective findings should be noted in 
detail, and upon review of the 
examination findings the examiner should 
specifically indicate the range/workload 
of MET's at which point dyspnea, fatigue, 
angina, dizziness, or syncope is produced 
relative to the service-connected mitral 
valve prolapse.  Complete rationales and 
bases should be provided for any opinions 
given and conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested findings, opinions, or 
test reports, it should be returned for 
completion.  The RO should ensure that 
the test reports contain findings 
specific to this veteran.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

5.  The RO should review the claim for 
service connection for PTSD with 
consideration of the additional 
documentation submitted by the veteran at 
his February 2000 hearing.  The veteran 
should be furnished with a Supplemental 
Statement of the Case which indicates 
consideration of this evidence.  

6.  The veteran is reminded that he has 
the burden of submitting evidence of a 
well grounded claim for service 
connection for PTSD, i.e., there must be 
evidence of a current disability as 
provided by a medical diagnosis, evidence 
of the in-service incurrence of competent 
evidence of a nexus, or link, between the 
current disability and the period of 
active service.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 
(1998).  If the veteran has such 
evidence, he must submit that evidence to 
the RO.

Thereafter, and upon compliance with the requisite appellate 
procedures, the instant claims should be returned to the 
Board, as appropriate.  

At his personal hearing in February 2000, the veteran 
indicated that he is currently undergoing private medical 
treatment.  The veteran is reminded that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thus, the 
veteran may submit any private medical records of which he 
has possession for consideration in conjunction with the 
current appeals.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



